DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16 is no longer withdrawn, since claim 16 corresponds to Applicant’s provisional election of Species I, claims 1-9, 11-15 and 18-20, with traverse in the Applicant’s response on 12/04/2020.
In this Office Action, claims 6, 7, 10 and 17-18 are withdrawn and claims 1-5, 8, 9, 11-16, 19, and 20 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 8, 9, 11-16, 19 and 20 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, 11, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (hereinafter Fujimoto), U.S. Patent Application Publication 2010/0267252, in view of Wu et al. (hereinafter Wu), U.S. Patent Application Publication 2014/0213124.
Regarding Claim 1, Fujimoto teaches, a discrete electrical component (Fig. 28), comprising: 
a component member (21) having at least one lead (22); 
a base member (71, 77) on which the component member is supported; and 
at least one compliant pin member (74), each compliant pin member having a first end portion (32) configured for press-fit engagement in a printed circuit board and a second end portion (28) electrically connected to the at least one lead of the component member, the at least one compliant pin at least partly extending through or into the base member.  (Fujimoto: Fig. 28, para. [0191], [0195], [0196], [0199]).
Fujimoto does not explicitly teach, wherein the first end portion extends outwardly from an outer vertical periphery of the base member.
However, Wu teaches (Fig. 1B), wherein the first end portion (213) extends outwardly from an outer vertical periphery of the base member (300).  (Wu: Figs. 1-2, para. [0055], [0056]).
.  (Wu: Fig. 1B, para. [0055]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Fujimoto in view of Wu teaches “lead wires 22 to be fitted thereinto and to be connected to compliant pins 74 by welding, soldering, pressure welding, or the like” [0042].  (Fujimoto: Fig. 1, para. [0042]).
The combination of Fujimoto in view of Wu does not explicitly teach, lead and second end portion are integral.
However, it takes ordinary skill in the art to make integral, the motivation to simplify manufacturing.  MPEP 2144.04  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, the combination of Fujimoto in view of Wu further teaches, wherein the at least one lead of the component member is welded (Fujimoto: “welding” [0184]) to the second end portion of the first compliant pin member.  (Fujimoto: Fig. 28, para. [0184]).
Regarding Claim 4, the combination of Fujimoto in view of Wu further teaches, wherein at least one of a central portion and the second end portion (Fujimoto: Fig. 28) of the at least one compliant pin member extends through or into the base member.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 5, the combination of Fujimoto in view of Wu further teaches, wherein the base member includes a concave portion (Fujimoto: concave portion of plate 71 and walls 77) which receives at least a portion of the component member therein.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 8, Fujimoto teaches, the compliant pin members 74 at right angles with the second end portion.  (Fujimoto: Fig. 28, para. [0195]).
Fujimoto does not explicitly teach, wherein for each compliant pin member, a longitudinal axis of the first end portion is parallel to a longitudinal axis of the second end portion.
However, Wu teaches (Fig. 1B), wherein for each compliant pin member, a longitudinal axis of the first end portion (213) is parallel to a longitudinal axis of the second end portion (220).  (Wu: Figs. 1-2, para. [0055], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the leads and compliant pins of Fujimoto to include the parallel portions (220, 213) of Wu, the motivation being that “the vertical height of the contact 200…to be smaller” [0052].  (Wu: Fig. 1B, para. [0052]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, the combination of Fujimoto in view of Wu further teaches, wherein for each compliant pin member, a longitudinal axis of the first end portion (Fujimoto: 32) is orthogonal to a longitudinal axis of the second end portion (Fujimoto: 28) of the compliant pin member.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 11, the combination of Fujimoto in view of Wu further teaches, wherein the discrete electrical component comprises a capacitor (Fujimoto: “electrolytic capacitor body 21” [0196]).  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 12, the combination of Fujimoto in view of Wu further teaches (Fujimoto: Fig. 28), wherein the at least one lead comprises a plurality of leads (Fujimoto: 22), 
the at least one compliant pin member (Fujimoto: 74) comprises a plurality of compliant pin members (Fujimoto: 74), 
each lead (Fujimoto: 22) being connected to a compliant pin member (Fujimoto: 74), and 
each of the plurality of compliant pin members (Fujimoto: 74) extends into or through the base member (Fujimoto: 71, 77).  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 14, the combination of Fujimoto in view of Wu teaches, a pin structure for a pin-less electrical component member having at least one lead, the pin structure (Fujimoto: Fig. 28) comprising:
a base member (Fujimoto: 71, 77) on which the component member is to be supported; and 
at least one compliant pin member (Fujimoto: 74), each compliant pin member having a first end portion (Fujimoto: 32) configured for press-fit engagement in a printed (Fujimoto: Fig. 28, para. [0191], [0195], [0196], [0199]).
Regarding Claim 15, the combination of Fujimoto in view of Wu further teaches, wherein at least one of a central portion and the second end portion (Fujimoto: 28, Fig. 28) of the at least one compliant pin member extends through or into the base member (Fujimoto: 71, 77).  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 16, the combination of Fujimoto in view of Wu further teaches, wherein the base member includes a concave portion (Fujimoto: concave portion of plate 71 and walls 77) which receives at least a portion of the component member (Fujimoto: 21) therein.  (Fujimoto: Fig. 28, para. [0196]).
Regarding Claim 19, the combination of Fujimoto in view of Wu further teaches (Fujimoto: Fig. 28), wherein the at least one lead comprises a plurality of leads (Fujimoto: 22), 
the at least one compliant pin member (Fujimoto: 74) comprises a plurality of compliant pin members (Fujimoto: 74), 
each lead (Fujimoto: 22) being connected to a compliant pin member (Fujimoto: 74), and 
each of the plurality of compliant pin members (Fujimoto: 74) extends into or through the base member (Fujimoto: 71, 77).  (Fujimoto: Fig. 28, para. [0196]).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Wu, as applied to claims 1 and 14, respectively, in view of Fujimoto (embodiment 2, Fig. 53).
Regarding Claim 13, the combination of Fujimoto in view of Wu further teaches leads 22 electrically connected to the compliant pin members 74.  (Fujimoto: Fig. 28, para. [0196]).
Fujimoto does not explicitly teach, further comprising at least one unconnected compliant pin members, each unconnected compliant pin member being electrically isolated from the plurality of leads of the component member and extending into or through the base member.
However, Fujimoto teaches (embodiment 2, Fig. 53), further comprising at least one unconnected compliant pin members (81a), each unconnected compliant pin member being electrically isolated from the plurality of leads of the component member (21) and extending into or through the base member (85).  (Fujimoto: Fig. 53, para. [0231]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the leads and compliant pins of the combination of Fujimoto in view of Wu to include those of Fujimoto (embodiment 2), the motivation being an “increased number of connectors improves the fixation and hence the vibration resistance and impact resistance of the electronic component.” [0231].  (Fujimoto: Fig. 2, para. [0231]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 20, similarly as claim 13, the combination of Fujimoto in view of Wu and further in view of Fujimoto (embodiment 2, Fig. 53) further teaches, further comprising one or more unconnected compliant pin members (Fujimoto: 81a), each unconnected compliant pin member extending into or through the base member (85) and configured not to be connected to the pin-less electrical component (21), the motivation being an “increased number of connectors improves the fixation and hence the vibration resistance and impact resistance of the electronic component.” [0231].  (Fujimoto: Fig. 2, para. [0231]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/30/2021